                 Case 8:21-cv-00768-JVS-KES Document 22 Filed 05/07/21 Page 1 of 2 Page ID #:98


            1
            2
            3
            4
            5




                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA


                    JANE DOE on behalf of herself and all                CASE NO. 8:21-cv-00768-JVS-KES
                    others similarly situated,
                                                                         ORDER GRANTING JOINT
                                           Plaintiff,                    STIPULATION EXTENDING TIME
                                                                         FOR REDDIT, INC. TO RESPOND TO
                           v.                                            COMPLAINT

                    REDDIT, INC.,                                        Before: Hon. James V. Selna

                                           Defendant.                    Complaint Served: April 26, 2021
                                                                         Current Response Date: May 17, 2021
                                                                         New Response Date:     June 16, 2021




Gibson, Dunn &
                    ORDER GRANTING JOINT STIPULATION
Crutcher LLP        EXTENDING TIME FOR REDDIT, INC. TO RESPOND TO COMPLAINT
                                                                                        CASE NO. 8:21-CV-00768-JVS-KES
                 Case 8:21-cv-00768-JVS-KES Document 22 Filed 05/07/21 Page 2 of 2 Page ID #:99


            1
                    ORDER
            2
                           This matter is before the Court pursuant to the Parties’ stipulation to extend
            3
                    Reddit’s deadline to respond to the Complaint. Based on the stipulation of the Parties,
            4
                    and good cause appearing, IT IS HEREBY ORDERED that:
            5
                           The deadline for Reddit to respond to the Complaint shall be June 16, 2021.
                           IT IS SO ORDERED.



                    Dated: 5/7/21
                                                                          Hon. Judge James V. Selna
                                                                          United States District Judge




Gibson, Dunn &
                    [PROPOSED] ORDER GRANTING JOINT STIPULATION
Crutcher LLP        EXTENDING TIME FOR REDDIT, INC. TO RESPOND TO COMPLAINT
                                                                                          CASE NO. 8:21-CV-00768-JVS-KES
